1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                          )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                          FOR LEAVE TO CONDUCT DEPOSITIONS
                                                    )   BY WRITTEN QUESTIONS
14                                                  )
     STRONACH, et al.,
                                                    )   [ECF No. 171]
15                  Defendants.                     )
                                                    )
16                                                  )

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for leave to conduct depositions by written

20   questions, filed September 30, 2019.

21                                                      I.

22                                             BACKGROUND

23          After this Court granted summary judgment to Defendants based on a failure to exhaust the

24   administrative remedies, Plaintiff appealed to the United States Court of Appeals for the Ninth Circuit.

25   The Ninth Circuit found in favor of Plaintiff on the exhaustion issue, and remanded the case back to

26   this Court.
27   ///

28

                                                        1
1             This action is proceeding against Defendants Stronach, Gonzales, LeMay, Beltran, Fisher,

2    Snell and Tann for deliberate indifference to a serious medical need in violation of the Eighth

3    Amendment.

4             On April 25, 2019, the Court issued an amended scheduling order. (ECF No. 129.)

5             As previously stated, on September 30, 2019, Plaintiff filed a motion for leave to conduct

6    depositions by written questions. Defendants filed an opposition on October 21, 2019. The Court

7    deems the matter suitable without a reply pursuant to Local Rule 230(l).

8                                                       II.

9                                         DISCUSSION AND ORDER

10            There is no entitlement to take a deposition and to do so, a party must comply with the Federal

11   Rules of Civil Procedure. Depositions by written questions entail more than mailing questions to the

12   deponents and awaiting their written responses. Rather, an officer must be retained to take responses

13   and prepare the record. Fed. R. Civ. P. 31(b). Plaintiff is proceeding in forma pauperis, and his motion

14   does not suggest an understanding of the requirements for conducting a deposition by written questions

15   or the ability and willingness to pay an officer to take the responses for the record. Furthermore,

16   discovery closed in this matter on October 2, 2019, with the exception of Plaintiff’s deposition. (ECF

17   No. 177.) In addition, Plaintiff seeks more than ten depositions in violation of Federal Rule of Civil

18   Procedure 30(a)(2). Moreover, Plaintiff seeks to depose non-parties, who must be subpoenaed under

19   Federal Rule of Civil Procedure 45. Lastly, Plaintiff fails to demonstrate good cause to take any of the

20   depositions by written questions. Fed. R. Civ. P. 31(2)(B). Accordingly, Plaintiff’s motion for leave to

21   conduct depositions by written questions is (ECF No. 171) is DENIED.

22
23   IT IS SO ORDERED.

24   Dated:     November 7, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                         2
